WO UNI'[`ED STATES DISTRICT COURT

DIS'I`RICT OF ARIZONA ~ FLAGSTAFF

United States of America
v Case Number: CR- l 8-08368~001-PCT-DWL

Eugene Gibson Mil<e

 

ORDER OF DETENTION PENDING TRIAL

ln accordance With the Bail Reform Act, 18 U.S.C. § 3142(@, a detention hearing has been held. l have
considered ali the factors Set forth in 18 U.S.C. § 3142(g). l conclude that the following facts are
established: (Check one or both, as applicable,)

by clear and convincing evidence the defendant is a danger to the community and detention of the
defendant is required pending trial in this case.
by a preponderance of the evidence the defendant is a flight risk and detention of the defendant is

required pending trial in this case.

PART l - FINDINGS OF FACT

(l) There is probable cause to believe that the defendant has committed

El a drug offense for Which a maximum term of imprisonment often years or more is prescribed
in 21 U.S.C. §§ 801 et seq., 951 et seq., or 46 U.S.C. App. § 1901 et seq.
an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).

i:| an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for Which a
maximum term of imprisonment of ten years or more is prescribed

l:i an offense involving a lninor victim prescribed in

[] an offense for Which a maximum term of imprisonment of 20 years or more is prescribed
pursuant to 18 U.S.C. §§ 158i-1584, 1589-1591 (Slavery and Sex Traffxci<ing).

(2) The defendant has not rebutted the presumption established by finding l that no condition or

combination of conditions Will reasonably assure the appearance of the defendant as required and the
safety of the community or any person.

Alternative Findings

(l) There is a serious risk that the defendant Witl fiee; no condition or combination of conditions Will
reasonably assure the appearance of the defendant as required

(2) No condition or combination of conditions Will reasonably assure the safety of others and the
community

(3) There is a serious risk that the defendant Will obstruct or attempt to obstruct justice; or threaten,
injure, or intimidate a prospective Witness or juror.

 

l.

USA v. Eugene Gibson l\/like Case Number: CR-l8~08368-001-PCT-DWL

 

DECEMBER 19, 2018 Page 2 of3

5 (4)

PART ll ~ WRITTEN STATEMENT OF REASONS FOR DETENTION
(Check as applicable.)

(l) l find that the credible testimony and information submitted at the hearing establishes by clear and

convincing evidence as to danger that:

Based on the nature of the instant alleged offense, mental health historv, and prior criminal history
Which includes violent conduct.

(2)1 find by a preponderance of the evidence as to risk of flight that:

|:|
|:l

HE|:|H

l

The defendant has no significant contacts in the District of Arizona.

The defendant has insufficient resources in the United States from Which lie/she might make

a bond reasonably calculated to assure his/her future appearance

The defendant has a prior criminal history.

There is a record of prior failure(s) to appear in court as ordered.
The defendant attempted to evade law enforcement contact by fleeing from law enforcement

The defendant has a history of substance abuse.

The defendant is facing a minimum mandatory of lO years incarceration and a maximum of

life imprisonment

l:l
I:|

The defendant has ties to a foreign country
The defendant has used aliases or multiple dates of birth or false identifying information

The defendant Was on probation, parole, or supervised release at the time of the alleged
offense.

In addition: Based on conflicting residential and employment information, mental health

historv, and prior noncompliance While on supervision

(3) The defendant does not dispute the information contained in the Pretrial Services Report, except:

None.

|:| (4) The Weight of the evidence against the defendant is great.

The Court incorporates by reference the findings in the Pretrial Seivices Report Which Were reviewed
by the Court at the time of the hearing in this matter.

USA v. Eugene Gibson Mike Case N_uinber: CR~l8-08368-001-PCT-DWL
DECEMBER l9, 20l8 Page 3 of3

 

PART III ~ DIRECTIONS REGARDING DETENTION

The defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
a reasonable opportunity for private consultation With defense counsel. On order of a court of the United
States or on request of an attorne for the Governnient, the erson in charge of the corrections facility
shall deliver the defendant to the nited States l\/larslial fort e purpose of an appearance in connection
With a court proceeding

PART IV - APPEALS AND THIRD PARTY RELEASE

IT IS ORDER_ED_ that should an appeal of this detention order be filed Wit_h the District Court, it is
counsel's responsibility to delivera copy of the motion for review/reconsideration to Pretrial Services at
least one day prior to the hearing set before the District Court.

IT i_S _F_URTHER ORDERED that if a release to a third party is to be considered, it is counsel‘s
responsibility to notify Pretrial Services sufficiently in advance of the hearing before the Court to allow
Pretrial Services an opportunity to interview and investigate the potential third party custodian

Dated this 19th day of Deceinber, 2018.
§§ tr l/--fr _é<‘)rnna<itarr”\~/
Honorable Leslie A. BoWiiian

United States l\/lagistrate Judge

